             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
             CIVIL CASE NO. 3:18-cv-00391-MR-WCM


ROGER D. ARNOLD,                )
                                )
                    Plaintiff,  )
                                )
           vs.                  )                  ORDER
                                )
                                )
ANDREW M. SAUL, Commissioner    )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )


     THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 11]; the Defendant’s Motion for Summary

Judgment [Doc. 13]; and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 16] regarding the disposition of those motions.

     Pursuant to 28 U.S.C. § 636(b) and a specific Order of referral of the

District Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the pending motions in the above-

captioned action and to submit to this Court a recommendation for the

disposition of these motions.
     On June 12, 2019, the Magistrate Judge filed a Memorandum and

Recommendation [Doc. 16] in this case containing proposed findings of fact

and conclusions of law in support of a recommendation regarding the

motions [Docs. 11, 13]. The parties were advised that any objections to the

Magistrate Judge's Memorandum and Recommendation were to be filed in

writing within fourteen (14) days of service. The period within which to file

objections has expired, and no written objections to the Memorandum and

Recommendation have been filed.

     After a careful review of the Magistrate Judge's Memorandum and

Recommendation [Doc. 16], the Court finds that the proposed findings of fact

are correct and that the proposed conclusions of law are consistent with

current case law. Accordingly, the Court hereby accepts the Magistrate

Judge's recommendation that the Plaintiff’s motion should be granted and

that this case should be remanded for further proceedings.

     IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 16] is ACCEPTED; the Plaintiff’s Motion for

Summary Judgment [Doc. 11] is GRANTED; and the Defendant’s Motion for

Summary Judgment [Doc. 13] is DENIED.

     IT IS FURTHER ORDERED that, pursuant to sentence four of section

205(g) of the Social Security Act, 42 U.S.C. § 405(g), the decision of the
                                     2
Commissioner of Social Security is hereby REVERSED, and this case is

hereby REMANDED for further administrative proceedings, consistent with

this Order.

      The Clerk of Court shall enter a separate Judgment of Remand

simultaneously herewith, thereby closing the case.

      IT IS SO ORDERED.


                               Signed: July 1, 2019




                                       3
